Citation Nr: 1041275	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a fracture 
of the right thumb as secondary to service-connected Meniere's 
syndrome with bilateral hearing loss, tinnitus, and intermittent 
vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to September 
1966.
This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.

The Veteran claims that he suffered an episode related to his 
service-connected Meniere's disease that resulted in a motorcycle 
accident and a fractured right thumb.  In denying the Veteran's 
claim of entitlement to service connection for the residuals of a 
right thumb fracture, the RO wrote in a July 2010 statement of 
the case that the Veteran's compensation and pension examination 
showed a normal right thumb and that the Veteran is not entitled 
to service connection if there is no evidence of a present 
disability.  However, the Court of Appeals for Veterans Claims 
has held that the requirement of a current disability is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim even if resolved prior to VA's final adjudication.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes 
that the Veteran filed his claim for service connection on 
February 9, 2005, and underwent surgery to repair his right thumb 
fracture on February 16, 2005, thus satisfying the element of a 
current disability.  Furthermore, the December 2005 compensation 
and pension examiner never provided an opinion regarding whether 
the Veteran's service-connected Meniere's syndrome caused or 
aggravated his claimed right thumb disability.  Therefore, the 
compensation and pension examination is not sufficient for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  
Additionally, the Veteran stated in a September 2005 statement 
that he received treatment after his operation and therapy at the 
Orthopedic Specialists in Wyandotte, Michigan.  Nevertheless, the 
record does not appear to contain any treatment records from 
these physicians.  On remand, the RO or AMC should attempt to 
obtain the Veteran's treatment records from the Orthopedic 
Specialists.  See 38 C.F.R. § 3.159(e)(2) (2010).  Finally, while 
this appeal is in remand status, the RO or AMC should ensure that 
all VA treatment records are complete and up to date.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the record contains a 
complete and up to date copy of the Veteran's 
VA treatment records from the VA Medical 
Centers in Phoenix, Arizona, and Detroit, 
Michigan.

2.  Send the Veteran VA Form 21-4142, 
Authorization and Consent to Release 
Information, and, if the Veteran returns the 
form, attempt to obtain the records 
identified.  If any records are still not 
available, please make specific note of that 
fact in the claims file.

3.  After the above-referenced development 
has been completed, obtain a supplemental 
opinion from the December 2005 compensation 
and pension examiner, Dr. S.M., with respect 
to the Veteran's claimed residuals of a right 
thumb fracture.  Dr. S.M. should specifically 
state whether it is at least as likely as not 
(i.e. a 50 percent or greater probability) 
that the Veteran's service-connected 
Meniere's syndrome caused or aggravated his 
claimed residuals of a right thumb fracture.

Please send the claims folder to Dr. 
S.M. for the supplemental opinion. 
If Dr S.M. is not available, obtain the 
requested supplemental opinion from another 
appropriate clinician.  The clinician should 
have an opportunity to review the complete 
claims folder before rendering an opinion.  A 
new compensation and pension examination 
should only be conducted if the clinician 
preparing the new opinion deems one 
necessary.

4.  Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.         

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


